DECISION AND JUDGMENT ENTRY
This matter is before the court on "APPELLANTS' PETITION FOR WRIT OF PROHIBITION" which this court sua sponte dismisses. Appellants sought to prohibit a probate judge from taking certain action.
However, appellants have failed to follow the correct procedure to institute an original action as set forth in 6th Dist.Loc.App.R. 6. Additionally, appellants' petition for writ of prohibition moves us to prevent a judge from taking certain action; however, no probate judge was named in this action and none was served.
Accordingly, insofar as appellants have failed to comply with 6th Dist.Loc.App.R. 6, this court sua sponte dismisses appellants' petition for writ of prohibition and orders the petition stricken from the appellate record of L-02-1027.  Costs assessed to appellants.
WRIT DISMISSED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J., James R. Sherck, J., Richard W. Knepper, J., JUDGES CONCUR.